Title: To George Washington from George William Fairfax, 12 December 1786
From: Fairfax, George William
To: Washington, George



My Dear Sir,
Bath 12th Decr 1786

Hearing by accident that a Ship will sail in a Day or two from Bristol for Virginia I just Embrace the first opportunity of acknowledging the receipt of your very kind Letter of the 30th of June last, covering your draft on Wakelin Welch Esqr. for 155:14:9 Sterling, which I doubt not will be duly honor’d. And now my good Sir, I am to express my concern, that You should even hint anything about Interest, or paying for the little Furniture I desired you to accept. had it been more than trebble it would be a very poor acknowledgement for the trouble you had previous to the last and you cant think how exceedingly it hurts me to find, that so much of your time has been given up in looking over my Papers and reciting so particularly our Correspondence since I left the Country, for which it will never be in my power to make you suitable returns. all that I can say at present is that every Act of yours meets with my utmost approbation, and that I shall ever gratefully acknowledge them. Yet my good friend I must Confess that many of your refferences are, and will be very satisfactory, as I cannot recur (if there had been occation) but to a very few of the Letters I have received

within those periods or during the War, for I was a marked Man and closely watched during the War, and upon a hint from two of my best friends here, I found it necessary to destroy most of them, least they should fall into the Missengers hands that was sent after me, and by comparing them with those that Ld Dunmore stoped and sent to the Secretary of States Office, I might be confined in some loathful Jail or other, if not worse. however to shorten this Subject I was by the interposition of a Friend, who I thought knew not[h]ing of my danger and without sollicitation the Proceedings was stoped and I once again at ease.
Now my Dear Sir I shall proceed with what I intended before I made the above long digression, and that was to say that I should have written to You by our Nephew Mr T. Fairfax had I not just before his leaving Us, wrote to you by one James Bloxham, who I took the liberty to direct his waiting upon you, that you migh[t] Employ him or not as a working husbandman, and should have been doubtful whether the Packet he carried, or indeed himself had arrived safe had not Mr T. Fx mentioned in a Letter to Mr Athawes that he had seen Bloxham. In my Letter by him I said I should be dilligent in my enquiries after a Skilful Farmer or Bailiff, and very truely I have, as well as in engaging many judicious Gent. in the Counties where it’s agreed that Agriculture is brought to the greatest perfection to second my enquiries, from some of the Gent. there is a prospect of success, but can come to no determinatn untill they know what Wages you are willing to give and to find such as you describe Bed and Board. I have also the promise of Thomas Gilbert Esq: (who has the direction of all the Duke of Bridgewaters navigations) to look out for a very skilfu⟨l⟩ Person in that way, but such a one holds up their heads and asks high Salaries and wants to be upon a certainty before they Embark, therefore it must rest upon you I find to be Explicit in the Terms, for they all decline naming their own. And then I trust and hope amongst Us you may get proper People to carry on your laudable Plans in such way. I have this instant had notice, that unless my Letters are not in Bristol this night they will loose there conveyance. Therefore have only to add at present, that we both sincerely unite in every sentiment of respect to you and Lady and am Dear Sir your Affect, and obliged humble Servt

G:W: Fairfax

